DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/19/2021. The examiner acknowledges the amendments to claims 1-5 and 10. Claim 5 is withdrawn. Claims 6-9 and 11-12 are cancelled. Claims 13-17 are new. Claims 1-4, 10, and 13-17 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6, para 3, filed 11/19/2021, with respect to the rejection(s) of claim(s) 1-4 and 10-11 under USC 103 regarding Bolea not teaching a pectoralis senor electrode located on a top surface of the sensor body, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Regarding Applicant’s Remarks on pg 9 for a Rejoinder, claim 5 would probably be eligible for rejoinder if all outstanding issues indicated below were adequately addressed in order to place this application in condition for allowance.

Claim Objections
Claim 15 objected to because of the following informalities: “pasternal” should be “parasternal.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 10, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what the “artifact with respect to the parasternal EMG signal” is in the claimed “pectoralis sensor…sense a pectoralis EMG signal…corresponding to an artifact with respect to the parasternal EMG signal. Is the whole pectoralis EMG signal the artifact, or is only a portion of the pectoralis EMG signal an artifact? If so, how is the electrode configured to detect this “artifact” from the pectoralis EMG? In order to further prosecution, the “artifact” will be interpreted as equivalent to an EMG signal from a pectoralis.
Claim 1 is further indefinite, because while the instant claim positively recites, in the last paragraph, “the respiration signal [used for pacing] includes the parasternal EMG signal and the pectoralis EMG signal…generate a respiration pacing signal, based on the respiration signal,” however in the paragraph above the pectoralis signal is described as an artifact with respect to the parasternal EMG signal, and [0033 and 0037-0038] of their originally filed specification discloses the pectoralis EMG signal is subtracted out from the parasternal EMG signal in order to 

Allowable Subject Matter
Claims 1-4, 10, and 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 positively recites “at least one parasternal sensor electrode located on the bottom surface of the sensor body” and “at least one parasternal sensor electrode located on the bottom surface of the sensor body and configured to cooperate with the electrically insulating material of the sensor body to sense a parasternal electromyography (EMG) signal representing electrical activity of the adjacent parasternal muscle corresponding to an artifact with respect to the parasternal EMG signal.” The closest prior art of record, US 20180235503 A1 to Derx, teaches noninvasively measuring a parasternal EMG and a pectoralis EMG signal via electrodes, and removing the pectoralis EMG signal from the parasternal EMG signal ([abstract, 0049, 0055, 0064], processing apparatus is configurable for determining a respiration signal by removing from a first parasternal EMG signal a pectoralis EMG signal by measuring a pectoralis EMG signal and then removing it from the first parasternal EMG). However, Derx does not teach the the parasternal EMG electrode is located on a bottom surface of a sensor body, and the pectoralis .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791